PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/563,055
Filing Date: 29 Sep 2017
Appellant(s): LONGSWORTH, Ralph, C.



__________________
Sean S. Wooden
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 1/19/21.

Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 8/27/20 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

Restatement of Rejection
The following ground(s) of rejection are applicable to the appealed claims.

Claims 1, 2, 5, 9-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Borchers (WO 2012/154299) in view of Xu (US 2008/0092588).  
	Borchers teaches an expansion engine (expansion engine, page 1) operating with a gas (gas, page 1) supplied from a compressor (compressor, page 1) for producing refrigeration at temperatures below 160 K (page 8), the gas supplied in a first line (30) at a high pressure and returned in a second line (31) at a low pressure (page 5), the expansion engine comprising: 
a piston (1) in a cylinder (6), the piston (1) having a drive stem (2) at a warm end (top) of the piston (1), a cold inlet valve (10) at a cold end (bottom) of the cylinder (6) that opens to admit the gas from the first line (30) to a cold displaced volume (3) when the piston (1) is near the cold end of the cylinder (6) and while the piston (1) moves at least two thirds of a way towards a warm end of the cylinder (6) (entirely capable of this function), and a cold outlet valve (11) at the cold end of the cylinder (6) that opens to 
a set of valves (15, 16, 14) to maintain pressure in the warm displaced volume (4) at substantially the same pressure as in the cold displaced volume (3) (fully capable thereof), while the piston is moving (page 5); the force on the drive stem (2) is a pneumatic force (see 32, 5); the force on the drive stem (2) is generated by the gas in the second line (31) at the low pressure which is supplied from and returned to the second line (31) while the piston is reciprocating (fully capable thereof); a heat exchanger (42), wherein the set of valves includes a warm outlet valve (14) that connects the warm displaced volume (4) to the first line (30) to return gas in the warm displaced volume (4) to the first line (30), and the heat exchanger (42) is disposed between the warm outlet valve (14) and the first line (30); the set of valves includes a first warm inlet valve (one of 15, 16) and a second warm inlet valve (other of 15, 16) both of which admit gas from the first line (30); the first warm inlet valve (one of 15, 16) allows a higher flow rate to pressurize the warm displaced volume (4) when the piston (1) is at the cold end of the cylinder (6) (fully capable thereof, page 5, 6); the second warm inlet valve (other of 15, 16) has a restricted flow compared to the first warm inlet valve (one of 15, 6) to control a speed of the piston (1) as the piston (1) moves toward the cold end of the cylinder (6) (page 6, fully capable thereof).
	Borchers does not explicitly teach a buffer volume connected to the warm displaced volume by a third line, the third line having a buffer valve.  

Therefore it would have been obvious to a person of ordinary skill in the art to modify Borchers with the buffer volume and buffer valve of Xu connected to the warm displaced volume of Borchers for requiring lower input power (para. 42).  Note that the modification is fully capable of providing the functional language of the buffer valve being opened and closed before and after the cold inlet valve opens; and to open when the piston moves more than two third of a way towards the warm end of the cylinder and closed when the cold displaced volume is maximized; and to open to admit the gas in the buffer volume to the warm displaced volume when the cold displaced volume is minimized, and to close before the piston moves toward the warm end of the cylinder; and the buffer volume (13) is capable of receiving and exhausting gas only through the buffer valve (12) and being at an intermediate pressure between the high pressure and the low pressure.

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  


	
The rejection of claims 1, 2, 5, 9-16 under 35 U.S.C. 103 as being unpatentable over Borchers (WO 2012/154299) in view of Ri (US 2013/0285663) is withdrawn
	
Response to Argument
Appellant’s argument (page 7, para. 1-2) is an allegation that the prior art does “not suggest a buffer volume connected to a warm displaced volume,” followed by a description of Xu in which the Appellant ignores the relevant teachings of Xu and focuses attention on the presence of a regenerator in Xu.
In response, it is noted that contrary to the allegation of the appellant, Xu (Fig. 1) explicitly teaches the buffer volume (13) is connected to a warm displaced volume (within 60 above 62) (see the line from volume 13 connecting to a line above the regenerator and connecting to the warm displaced volume - within 60 above 62).  Therefore, Xu does teach that the buffer volume (13) is connected to a warm displaced volume and the allegation should be found unpersuasive as being incorrect and inconsistent with the teachings of the prior art.  


In response, it is first noted that the teachings of Xu showing connection to a line above the regenerator is not any more a teaching of connecting a buffer volume to the cold displaced volume than it is a teaching of connection to any other fluidly connected component of the system (as they are all fluidly connected).  On the contrary, the buffer volume is directly connected with the warm displaced volume (see Fig. 1 and the final rejection) in the same fashion as disclosed by the disclosure and therefore, it is inconsistent with the language of the disclosure and the claims to allege that the buffer volume of Xu is connected to the cold displaced volume and somehow the buffer volume is not connected to the warm displaced volume.
Therefore the allegation should be found unpersuasive, since the additional connection of the buffer volume (13) with the line above the regenerator (6) does not take away from the finding that the buffer volume is connected to the warm displaced volume. 
Further, it is noted that the teachings of Xu, cited by the Appellant, do not in any way contradict the findings of the rejection.  The basis of the rejection does not require that all of the features of Xu are imported into Borchers.  Rather, the rejection is based on the explicit teachings of Figure 1 (see also Fig. 15, 16) which show that the buffer volume (13) is connected to a warm displaced volume (within 60 above 62) and the teachings of Xu (para. 42) that providing the buffer volume provides a reduction in the power needed at the compressor and reduces the pressure drops in the valves (Xu - 
Further, the claim limitations make no exclusion that the buffer volume may not communicate with other portions of a refrigerator.  The claim merely requires the “buffer volume connected to a warm displaced volume”.  Therefore, the additional teachings of Xu do not show any impropriety with the rejection.
Further, the allegation that the gas enters the cold displaced volume is presented as if the claims exclude gas from entering the cold displaced volume.  There are no claim limitations excluding gas from entering the cold displaced volume and therefore the allegation should be found unpersuasive.

Appellant’s argument (page 7- page 8, para. 2) is an allegation that “The descriptions in these paragraphs indicate that the reduction of the gas flow from the compressor is achieved by controlling gas flow through the regenerator 6 by the buffer volume 13”.  
In response, it is first noted that the descriptions of the para. 41 and 42 are specifically directed towards Fig. 1 and are therefore relevant to connection of the buffer volume with the warm displaced volume (within 60 above 62) as shown in Fig. 1, and therefore, there is no support for the insinuation of the Appellant that a buffer volume is not useful to refrigerators that have structures other than regenerators. 
The implication of the Appellant appears to be that a buffer volume can be of no use unless the refrigerator employs a regenerator.  In response, there is no support for this presumption.  On the other hand, there is clearly evidence that providing a buffer volume provides the ability to produce flows to the refrigerator without having to only 
Further, it is considered that the characterization of the teachings of Xu does not properly consider the teachings of Xu as those of ordinary skill in the art would, since the teachings of Xu relative to the buffer volume would be understood to be that the buffer volume is provided in a parallel connection with the compressor so as to send and receive flow from the refrigerator and this provides the ability to reduce the flow in the compressor and thereby reduce the required power for the compressor during at least some operation of the refrigerator.  Therefore, those of ordinary skill in the art would not be dissuaded from using the buffer volume and buffer valve of Xu in the refrigerator of Borchers because the benefit of providing the ability to reduce at least some flows to and from the compressor would be utilizable is not dependent on the presence of a regenerator.

Appellant’s argument (page 8, para. 3) is an allegation that Fig. 2 shows that the buffer volume 13 is connected to the cold displaced volume” and “not connected to the buffer volume 13”.  
In response, it is noted that the features of Fig. 2 were not relied upon in the rejection.  However, it is further noted that the teachings of figure 2 also show that the 

Appellant’s argument (page 8, last para.) is an allegation that “there is no suggestion that the device of Borchers may be modified to connect the buffer volume of Xu to the warm displaced volume” of Borchers because “Xu suggests connecting the buffer volume to the cold displaced volume of a cylinder to reduce gas flow from a compressor”.  
In response, it is noted that the allegation is not correct and not supported by the teachings of Xu.  The fact that the refrigerator of Xu employs a regenerator is not evidence that the buffer volume fails to be connected to the warm displaced volume.  
Further, the allegation should be found unpersuasive since there is no evidence that the warm displaced volume of Borchers is in anyway deficient relative to the claim limitations requiring connection of the buffer volume to a warm displaced volume.  
Further, the Appellant’s allegation that Xu can only be relied upon for showing connection to the cold displaced volume of a cylinder should be found unpersuasive as not supported by the prior art.  Xu explicitly teaches (fig. 1) connection of the buffer volume (13) with the warm displaced volume (volume in 60 above 62).  The fact that Xu 

Appellant’s argument (page 9, para. 2) is an allegation that there is no evidence that the refrigerator of Borchers may successfully utilize the buffer volume of Xu.  
In response, the allegation should be found unpersuasive for many reasons.  First, there is no evidence presented by the Appellant that the refrigerator of Borchers would not be able to utilize the buffer volume of Xu.  Borchers has a compressor and therefore providing a reduction in the power required to operate the compressor of Borchers would benefit Borchers and make the system more efficient.  Second, Xu does not teach that a regenerator is required for the buffer volume to function.  Gas can flow to and from the buffer volume regardless of whether the refrigerator employs a regenerator or not.  Third, the characterization by the Appellant, of the teachings of Xu as being somehow only concerned with gas flow from the buffer volume to the cold displaced volume are inconsistent with the evidence, since Figure 1 of Xu clearly teaches connection of the buffer volume (13) with the warm displaced volume (volume in 60 above 62) and the additional teachings of connection of the buffer volume with the line above the regenerator do not teach away from the connection of the buffer volume with at least the warm displaced volume.  Therefore, there is no support for the allegation that somehow the buffer volume would fail to be “successfully utilized”, since there is nothing structurally or otherwise preventing the buffer volume from being successfully receiving and providing gas flow and therefore nothing that would prevent 

Appellant’s argument (page 9, para. 2) is an allegation that Borchers operates to maintain a nearly same pressure in the warm and cold displaced volumes and that because Borchers is concerned with maintaining nearly the same pressure in the warm and cold displaced volumes, Borchers is not “trying” to reduce power in the Brayton engine.
In response, it is noted that there is no support for the allegation that the expansion engine of Borchers would be in some unidentified way not benefited from a reduction in power required by the compressor.  Reducing the power required by the compressor clearly benefits the expansion engine of Borchers.  It is difficult to know how to make this any plainer.  The expansion engine of Borchers is a refrigerator and the input power to the compressor is large portion of the power input required for the system to operate and create refrigeration.  Therefore, any provision that would provide the ability to operate with a reduced power requirement at the compressor would improve the operational efficiency of the refrigerator by reducing the input power requirement.
Further, Borchers already teaches maintaining the pressure in the warm and cold displaced volumes nearly the same (see abstract) and the provision of a buffer volume that provides another source of gas for operation provides a clear benefit of a reduced flow required at the compressor.  


Appellant’s argument (page 9, para. 2) is an allegation that “nowhere does Borchers teach that reduction of power may be desired”.  
In response, there is no requirement in the law that the primary reference must identify all of the possible obvious modifications.  Regardless, the allegation is incorrect for many reasons.  Primarily since Borchers teaches that refrigeration is provided by compressively cycling refrigerant (page 1, para. 2 - “a system that operates on the Brayton cycle to produce refrigeration consists of a compressor”).  Therefore, providing the ability to reduce the compressor power would be a clear and unmistakable benefit since reducing the required input power improves the efficiency of the refrigerator.  Further, Borchers explicitly teaches that the “good efficiency” is desirable (page. 4, para. 2).   Further, it is noted that the review of some prior art (page 1-3) by Borchers shows that Borchers considers the teachings of GM coolers and not just Brayton cycles (see page 2, para. 2) and this suggests that the improvements to GM coolers would be considered for use in Brayton cycles as well.  

Appellant’s argument (page 9, para. 2) is an allegation that “further modification may be necessary to maintain the nearly same pressure in the warm and cold displaced volumes”.  
except for a buffer volume and a buffer valve that is connected to the warm displaced volume.  Xu undoubtedly shows (Fig. 1) a buffer volume (13) and buffer valve (12, V3) connected to a warm displaced volume (within 60 above 61, 62).  Further, Xu clearly teaches that providing a buffer volume provides the ability to perform gas flows without having to use the compressor exclusively (para. 42).  Therefore the teachings of Xu support providing a buffer volume and a buffer valve that is connected to the warm displaced volume of Borchers.  It is recognized that the buffer valve may be opened and closed during the cycle of Borchers in a variety of ways.  However, none of the ways that the valve is opened and closed changes the structure of the valve or the buffer.  The prior art fully demonstrates that modifying Borchers with the buffer volume and the buffer valve of Xu provides the ability to provide gas flows and that such ability reduces the needs to provide those gas flow with the compressor and therefore can reduce the input power required by the compressor and therefore provides a clear benefit to the refrigeration machine of Borchers.  
Further, even supposing that the applicant were correct that the refrigerator of Borchers would have to be modified in some unidentified way.  The rejection is based on the claimed invention and not on some hypothetical structure that is neither claimed nor disclosed.  Therefore the rejection should be maintained since the rejection is supported by the evidence in the prior art and the allegations against the rejection do not overcome the evidence for obviousness presented by the rejection.

Appellant’s argument (page 9, para. 2) is an allegation that there is no suggestion that the Brayton refrigerator of Borchers may be modified to employ the buffer volume of Xu while maintaining the intended utilities of Borchers.  
In response, the allegation should be found unpersuasive because there is no evidence showing that the buffer volume and valve would hinder the operation of Borchers in any way.  The piston would still be able to driven however desired.  The valves of Borchers would still be able to be opened and closed however desired.  Providing the buffer valve and the buffer volume would only add abilities to the system of Borchers and would not hinder the operations of Borchers in any identifiable way. 
Further, it is not clear what utilities are being alleged as being eliminated by the addition of the buffer volume and the buffer valve.  The Appellant fails to identify any and therefore the allegation is not supported and should be found unpersuasive. 

Appellant’s argument (page 10) is an allegation that Borchers does not teach a buffer volume therefore Borchers does not teach any relationship between the buffer valve and the cold inlet valve and do not suggest “the operational relationship” between the buffer valve and the cold inlet valve.
In response, the claims do not require any structural relationship between the valves whatsoever.  The intended use of the valves to open or close does not in any way distinguish the valves of the claimed apparatus from the prior art.  The appellant intimates that the intended use of the valves is some kind of structure.  But fails to identify any claimed structure, much less any claimed structure that is missing from the 

Appellant’s argument (page 10) is an allegation that since Borchers does not teach a buffer volume and a buffer valve then Borchers cannot teach opening or closing the buffer valve when other valves are open or closed.
In response, it is noted that the claims are to an expansion engine and are not directed toward a method of operating valves.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In this case, the combined structure of Borchers with the buffer volume and buffer valve of Xu fully provides the complete structure of the claims.  There is absolutely no structural difference between the claimed invention and the structure of the modification of Borchers, as outlined by the rejection.  The valves of the prior art are fully capable of opening and closing whenever a user desires, including when the buffer valve is opened or closed.  Therefore the allegation should be found unpersuasive.




Conclusion of Examiner Answer
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/JOHN F PETTITT, III/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
Conferees: 
/FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763    
                                                                                                                                                                                                    /NATHANIEL E WIEHE/Supervisory Patent Examiner, Art Unit 3700                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.